This case was tried upon an agreed statement of facts in the court below, and the record discloses no other facts except those shown in the stipulation. Judgment was rendered May 27, 1913. A motion for new trial was filed May 28, 1913, and overruled May 28, 1914. Defendants in error have moved to dismiss the appeal, for the reason that more than six months have elapsed between the date of the rendition of the judgment and the filing of the petition in error and case-made.
Upon the authority of C., R.I.   P. Ry. Co. v. City ofShawnee, 39 Okla. 728, 136 P. 591, and cases therein cited, the appeal is dismissed.
All the Justices concur, except KANE, C. J., absent and not participating.